DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
Claim 1 recites the limitation “detecting pixels . . .  which is superior to a saturation threshold for said color channel, wherein saturation thresholds for said color channels are respectively equal to color coordinates representing an estimated illuminant of said image, said estimated illuminant corresponding to a white point of the image, which is a color that is perceived by an observer as white in the scene of the image”  Note, a color that is perceived by an observer as white in the scene of the image is interpreted to mean a color that is perceived by an observer as white in the scene, even if it is not actually white in colorimetry (See originally filed application page 5: lines 4-7) .  If the threshold values for all color channels are equal to an actual white in colorimetry (value 255), there would be no pixel detected as being superior to a saturation threshold since white in colorimetry (value 255) is the maximum value.
The limitations in Claim 6 and 11 are also interpreted the same way.



Allowability Notice
In view of further search, Claims 1 and  3-11 are allowed.
Chiu (US 20150063690 A1) in view of Martinello (US 20160191802 A1) and Wong (US 20050123211 A1) [0037] ) is considered as the most relevant document in the prior art, which discloses
a method of detection of saturated pixels in an image (See Chiu Fig. 2, [0044]) the colors of which are represented by color coordinates corresponding to different color channels (See Chiu [0047]), comprising 
detecting pixels the colors of which have at least one color coordinate corresponding to one of said color channels  (See Chiu [0051] [0019]) which is superior to a saturation threshold for said color channel, (See Chiu [0054]. Also See [0015],[0023])
wherein saturation thresholds (See Martinello [0024])  for said color channels (See Martinello [0037]) are respectively equal to color coordinates (See Martinello [0023] [0048])
representing an estimated illuminant of said image, (Wong [0037] )
corresponding to a white point of the image (See Martinello [0023])

Chiu in view of Martinello and Wong does not disclose the technical features in Claims 1, 6, and 11 of said estimated illuminant corresponding to a white point of the image, which is a color that is perceived by an observer as white in the scene of the image. (Emphasis Added).
Barron (US 20160350900 A1) discloses estimated illuminant corresponding to a white point of the image.  (See Barron  [0048]).   However, similar to Martinello, Barron discloses a white point of the image, which is white in the scene of the image because the color is actually white in colometry.  
MIN (US 20120200589 A1) discloses a white point of the image, which is a color that is perceived by an observer as white in the scene of the image. (See MIN [0015]). However MIN does not disclose estimated illuminant corresponding to a white point of the image.  In MIN does not disclose threshold being equal to an estimated illuminant. (Emphasis Added). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644